Exhibit 10.3

SETTLEMENT AGREEMENT AND MUTUAL RELEASES

      This Settlement Agreement and Mutual Releases (“Agreement”) is made on
this 28th day of June 2012 (the “Effective Date”) by and between CryoLife, Inc.
(“CryoLife”), a Florida corporation, and Medafor, Inc. (“Medafor”), a Minnesota
corporation (collectively the “Parties”).

RECITALS:

      WHEREAS, the Parties are involved in litigation pending in the United
States District Court for the Northern District of Georgia, styled CryoLife,
Inc. v. Medafor, Inc., Civil Action No. 1:09-cv-1150 (the “Litigation”);

      WHEREAS, the Parties desire to settle all claims between them, including
all claims and counterclaims asserted or that might have been asserted in the
Litigation except as expressly described herein, without admission of liability
or fault by any of them, on the terms and conditions as hereinafter set forth,
thereby avoiding the burdens, risks and expenses of further court litigation
and/or administrative action;

      NOW, THEREFORE, in consideration of the mutual releases and other
promises, obligations, agreements and covenants made hereunder and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.

Settlement Payments to CryoLife

      Medafor shall pay to CryoLife the total amount of Three Million Five
Hundred Thousand Dollars ($3,500,000) according to the following schedule:

 

  (a)

$1,750,000 on or before Monday, July 9, 2012; and

 

  (b)

$1,750,000 on or before Thursday, September 6, 2012.

The payments described above shall be delivered to CryoLife via wire transfer
pursuant reasonable instructions to be provided by CryoLife.

 

2.

Mutual Releases

      a.        CryoLife, for itself, its officers, directors, successors and
assigns, employees, and agents, does hereby release, remise, acquit, and forever
discharge Medafor and its officers, directors, employees, agents, and attorneys,
of and from any and all actions, causes of action, claims, suits, demands,
rights, damages, losses, costs, expenses, fees, accounts, judgments, executions,
debts, obligations, and any and all other liabilities of any kind or nature
whatsoever either in law or in equity whether known or unknown, suspected or
unsuspected that CryoLife, to the date of this Agreement, ever had or now has
against Medafor.



--------------------------------------------------------------------------------

      b.         Except as expressly provided below, Medafor, for itself, its
officers, directors, successors and assigns, employees, and agents, does hereby
release, remise, acquit and forever discharge CryoLife and its officers,
directors, employees, agents, and attorneys of and from any and all actions,
causes of action, claims, suits, demands, rights, damages, losses, costs,
expenses, fees, accounts, judgments, executions, debts, obligations, and any and
all other liabilities of any kind or nature whatsoever either in law or in
equity whether known or unknown, suspected or unsuspected that Medafor, to the
date of this Agreement, ever had or now has against CryoLife.

Notwithstanding the mutual releases described above, Medafor does not release
and expressly reserves any and all claims relating to patent rights related to:
(1) United States patent number 6,060,461; (2) all patents or patent
applications claiming priority to the file date of United States patent number
6,060,461; and (3) all foreign counterparts, reissues, reexaminations,
extensions, continuations, continuations in part, continuing prosecution
applications, and divisions of United States patent number 6,060,461.

 

3.

Mutual Dismissal of Claims/Counterclaims

      Both Parties agree to have their attorneys execute and file with the
appropriate court a mutual dismissal with prejudice of any and all claims and
counterclaims asserted in this Litigation, in the form of the Mutual Dismissal
with Prejudice attached hereto as Exhibit A. The Parties agree and acknowledge
that the Court is to retain jurisdiction of this matter for the purpose of
enforcing this binding settlement.

 

4.

Notice; Recipients of Payments

      All notices contemplated by this Agreement shall be sent to the following
addressees:

      If to CryoLife, Inc.:

Jeff W. Burris, Esq.

Vice President and General Counsel

CryoLife, Inc.

1655 Roberts Blvd., N.W.

Kennesaw, Georgia 30144

and

Henry R. Chalmers, Esq.

Arnall Golden Gregory LLP

171 17th Street, N.W., Suite 2100

Atlanta, Georgia 30363



--------------------------------------------------------------------------------

      If to Medafor, Inc.:

Mr. Gary J. Shope

Chief Executive Officer

Medafor, Inc.

2700 Freeway Boulevard

Suite 800

Minneapolis, Minnesota 55430

and

Lisa L. Heller, Esq.

Robins, Kaplan, Miller & Ciresi LLP

One Atlantic Center

1201 West Peachtree Street, Suite 2200

Atlanta, Georgia 30300

 

5.

Attorneys’ Fees and Costs.

      The Parties agree and acknowledge that each shall bear its own costs and
expenses, including attorneys’ fees and filing fees, incurred in or as a result
of the Litigation.

 

6.

Capacity to Execute.

      Each Party represents and warrants that it has the full right, power,
capacity and authority to execute this Agreement and to consummate the
transactions contemplated hereby, and that this Agreement has been duly executed
by it so as to constitute its legal, valid, and binding obligation in accordance
with its terms.

 

7.

No Assignment.

      The Parties represent and warrant that they hold all claims or causes of
action that are covered by the mutual releases set forth above, including, but
not limited to, any and all claims or causes of action that were asserted, or
could have been asserted, in the Litigation, and that they have not sold,
transferred or otherwise conveyed any of such claims or rights (including the
power or authority to bring such claims in its name, as its representative, or
otherwise) against the other Party to any other person or entity.

 

8.

Incorporation of the Parties’ Stipulated Protective Order.

      The Parties agree to negotiate a proposed amendment to the Stipulated
Protective Order to address the retention and destruction of documents subject
thereto.



--------------------------------------------------------------------------------

9.

Entire Agreement.

      This Agreement constitutes the entire agreement of the Parties. This
Agreement cannot be modified, supplemented, or amended unless agreed in advance,
in writing, by all of the Parties.

 

10.

Construction.

      The Parties and their counsel participated in the negotiation and drafting
of this Agreement. If any ambiguity or question of intent or interpretation
arises, the Parties intend that (a) this Agreement be construed as if they had
drafted it together, and (b) no presumption or burden of proof arises favoring
or disfavoring any party by virtue of its role in drafting any provision of this
Agreement.

 

11.

Binding Effect.

      This Agreement shall be binding upon and inure to the benefit of the
Parties, their successors, affiliates, licensees and assigns.

 

12.

Waiver.

      Waiver by any Party of any breach or failure by another Party to enforce
the terms and conditions of this Agreement, at any time, shall not in any way
effect, limit, or waive the right of that Party thereafter to enforce or compel
strict compliance with any term or condition thereof.

 

13.

Governing Law.

      This Agreement is made and entered into in the State of Georgia and shall,
in all respects, be interpreted, enforced and governed under the laws of the
State of Georgia.

 

14.

Representation by Legal Counsel.

      The undersigned represent and agree that they have discussed all aspects
of this Agreement with their respective attorneys and that they have carefully
read and fully understand all of the provisions of this Agreement and that it is
entered into voluntarily for the purposes of making full and final compromise
settlement of any and all claims, disputed or otherwise, on account of the
matters set out hereinabove; that, in entering into this settlement and in
executing this Agreement, they have taken into consideration all past, present
and future losses, damages, expenses, and consequences; that, except as set
forth in Paragraph 2.b above, this Agreement shall apply to all such losses,
damages, expenses, and consequences; and that this settlement is made and this
Agreement executed to terminate and forever foreclose said alleged claims made
by the undersigned and their subrogees, successors, and assigns as a result of
the matters set out herein.



--------------------------------------------------------------------------------

15.

Further Assurances.

      The Parties agree to execute such other documents as may be reasonably
necessary to carry out the intent and purpose of this Agreement.

 

16.

Headings.

      The headings that have been used to designate the various sections of this
Agreement are solely for convenience in reading and for ease of reference and
shall not be construed in any event or manner as interpretive of this Agreement.

 

17.

Counterparts.

      This Agreement may be executed in two (2) counterparts, each of which
shall be deemed to be an original and all of which shall constitute one and the
same instrument.

      IN WITNESS WHEREOF, the Parties have caused this instrument to be duly
executed and delivered as of the Effective Date.

Accepted and agreed by the Parties:

 

CryoLife, Inc.

   

Sworn to and subscribed before

       

me this  25th  day of  June , 2012.

 

  /s/ Steven G. Anderson

     

By:  Steven G. Anderson

   

  /s/ Suzanne K Gabbert

 

Its:  CEO, Chairman and President

   

Notary Public

 

Date:

 

        6-25-12

           

My Commission Expires:

       

[ Notarial Seal ]

 

Medafor, Inc.

   

Sworn to and subscribed before

       

me this  28th  day of  June , 2012.

 

  /s/ Gary J. Shope

     

By: Gary J. Shope

   

  /s/ Colleen Mary Law

 

Its:  CEO

   

Notary Public

 

Date:

 

    June 28, 2012

           

My Commission Expires: 1/31/13

       

[ Notarial Seal ]

 



--------------------------------------------------------------------------------

EXHIBIT A

UNITED STATES DISTRICT COURT FOR THE

NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION

 

CRYOLIFE, INC.,

  

)

       

)

    

Plaintiff,

  

)

       

)

    

CIVIL ACTION NO.

v.

  

)

       

)

    

1:09-CV-1150-AT

MEDAFOR, INC.,

  

)

       

)

    

Defendant.

  

)

    

 

  

)

    

STIPULATED DISMISSALS WITH PREJUDICE

COME NOW, Plaintiff CryoLife, Inc. (“CryoLife”) and Defendant Medafor, Inc.
(“Medafor”), and, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil
Procedure, hereby stipulate that the above cause be dismissed with prejudice
with regard to all claims and counterclaims that have been raised between the
parties to this lawsuit, and that each party will bear its own costs and
attorneys’ fees. The Parties further agree that this Court will retain
jurisdiction of this matter solely for the purpose of enforcing the terms of the
Settlement Agreement.

This the      day of June, 2012.



--------------------------------------------------------------------------------

Respectfully Submitted By:

 

ARNALL GOLDEN GREGORY LLP

    

ROBINS, KAPLAN, MILLER & CIRESI LLP

 

    

 